Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Upon further consideration, a new ground(s) of rejection is made in light of the claim amendments received on 05/14/2021.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2012/0237817 A1, as cited in the IDS) in view of KIM et al. (US 2013/0149598 A1) and KIM et al. (US 2013/0252078 A1).
Regarding claim 1, KIM (‘817) teaches a secondary battery (Abstract) comprising: an electrode assembly (110); a case for accommodating the electrode assembly (120); a cape plate coupled to the case (130); and a terminal part (140,150, 140 includes 141,142,143,144,145,146 [0050, 0062]) which is coupled to a side portion of the electrode assembly and is extendedly bend from the side portion to an upper portion of the electrode assembly (See Figs. 1-4, 141,140,141c), wherein the terminal part (140-146 [0050]) includes a bent part (Figs.1-4 display many bending portions of 140, including 141c,141b,141d [0010,0026,0053-0054,0061,0074-
KIM (‘817) teaches a terminal part (140) which includes multiple components (140,141,142,143,144,145,146), the terminal part includes the current collector tab (141) and the collecting tab and terminal plate (142) may be electrically connected to each other, this embodiment results in reducing electric resistance, minimizing space the collecting tab occupies in the case and preventing external shock and damage ([0051,0061]). 
KIM (‘817) is silent as to a bent part which is bent upward from the second are connected to the upper portion of the electrode assembly 
Regarding the bent part which is bent upward from the second are connected to the upper portion of the electrode assembly to protrude out of the cap plate limitation, KIM (‘817) teaches an obvious alternative way to connect the terminal bent part to the electrode assembly accomplishing a successful collecting tab connection with the electrode assembly, protrusion through cap and/or connection with a terminal plate.
KIM (‘598) teaches a case (110), electrode assembly (120), cap plate (160), terminal part (‘current collector’ 130,133,132,131 [0044]), coupled to a side portion of the electrode assembly (133 is coupled to 122 [0044], electrode assembly 120 includes 122 [0040]), bent part (131 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the terminal part connected to the upper portion of KIM (‘598) in the battery of KIM (‘817) in order to obtain a safe battery.
KIM (‘817) is silent as to the terminal part includes a bent part which is bent upward from an end part connected to the upper portion of the electrode assembly to protrude out of the cap plate.
KIM (‘078) teaches a secondary battery (Abstract) comprising: an electrode assembly (110, [0031]); a case (120); a cap plate (130) coupled with the case ([0041]); and a terminal part (‘terminal portion’ 140,150, [0041]) coupled to the electrode assembly (Fig.1C, 140, 141, 141a-c, ‘electrically connected’, ‘welded’, [0043-0045]) including a region of the terminal part electrically connected to a portion of the electrode assembly (141a), a bent region extending the terminal part (‘second region’, 141b) and a region bent upward from an end part connected to the upper portion of the electrode assembly (141b connected to top portion of 110, see Fig.1c) and extending to towards the outside of the cap plate ( ‘third region’, 141c, [0044], see annotated Image 1 below); a large capacity secondary battery ([0095]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the terminal part connected to the upper portion of KIM (‘078) in the battery of KIM (‘817) in order to obtain a large capacity secondary battery.
Regarding claim 2, KIM (‘817) teaches the terminal part includes a first area coupled to the side portion of the electrode assembly (parts of 140 and 141 which are coupled to a side of 110; Figs. 1-4; [0051]), a second area (141b, 141c) indirectly connected to the upper portion of the electrode assembly (Fig.2; 146 may closely contact electrode assembly 110, [0064,0077]), and the bent part bent at the second area (all the bends of 141b,141c,141d).
Regarding claim 3, KIM (‘817) teaches the first area (141, 141a; Figs.1-4) is electrically connected to the electrode assembly at a side portion of the electrode assembly ([0046,0051]).
Regarding claim 4, KIM (‘817) teaches the bent part (141b; Figs.1-4) is extended and bent from an end part of the second area (141c) of the terminal part (141) in a lateral direction in which the second area connected from the first are is extended (bending/extension direction of 141b).
Regarding claim 5, KIM (‘817) teaches the first area and the second area are bend at 90 degrees and connected to each other (141 is bent at 90 degrees where 141a and 141c are connected, Figs 1-4), and the second area and the bent part are bent at 90 degrees (141 is bent at 90 degrees where 141c and 141b are connected and 141b and 141d are connected) in a direction different from the direction in which the first are and the second area are bent (Figs.1-4).
KIM (‘817) is silent as to the first area and the second area are bent and then connected to each other.
KIM (‘598) teaches a case (110), electrode assembly (120), cap plate (160), terminal part (‘current collector’ 130,133,132,131 [0044]), coupled to a side portion of the electrode assembly (133 is coupled to 122 [0044], electrode assembly 120 includes 122 [0040]), bent part (131 ‘body part’, 134 ‘terminal part’), bent part (131) may be formed horizontally on the electrode assembly (110, [0045]); a safe battery ([0060]); a pair of current collectors (130) may be 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the connections of KIM (‘598) in the battery of KIM (‘817) in order to obtain a safe battery.
Regarding claim 6, KIM (‘817) teaches the terminal part includes a pair of terminal parts (140,150) attached to opposite side portions of the electrode assembly (140,150,141,151) and have different polarities ([0041]).
Regarding claim 7, KIM (‘817) teaches an insulating resin ([0068-0072]) positioned between the bent part of the terminal part (143,144,144b,144d,145,146 Figs.1-3) and a region where the bent part passes through the cap plate to then upwardly extend (141b,141d).
Regarding claim 9, KIM (‘817) teaches a portion of the first area of the terminal part (141a) and a side portion of the electrode assembly (110) are arranged to face each other (Fig.3a).

    PNG
    media_image1.png
    738
    696
    media_image1.png
    Greyscale

Image 1: Annotated Figure 1c of KIM et al. (US 2013/0252078 A1).

Claim 5 is rejected under 35 U.S.C. 103 as being over KIM (US 2012/0237817 A1, as cited in the IDS) in view of KIM et al. (US 2013/0149598 A1) and KIM et al. (US 2013/0252078 A1) as applied to claims 1-7 and 9 above, and further in view of KIM (US 2010/0173193 A1).
Regarding claim 5, KIM (‘817) teaches the first area and the second area are bend at 90 degrees and connected to each other (141 is bent at 90 degrees where 141a and 141c are connected, Figs 1-4), and the second area and the bent part are bent at 90 degrees (141 is bent at 90 degrees where 141c and 141b are connected and 141b and 141d are connected) in a direction different from the direction in which the first are and the second area are bent (Figs.1-4).
KIM (‘817) is silent as to the first area and the second area are bent and then connected to each other.
KIM (‘598) teaches a case (110), electrode assembly (120), cap plate (160), terminal part (‘current collector’ 130,133,132,131 [0044]), coupled to a side portion of the electrode assembly (133 is coupled to 122 [0044], electrode assembly 120 includes 122 [0040]), bent part (131 ‘body part’, 134 ‘terminal part’), bent part (131) may be formed horizontally on the electrode assembly (110, [0045]); a safe battery ([0060]); a pair of current collectors (130) may be provided to then be connected to the non-coating portions (122), the current collectors (130) may be connected to the electrode assemblies (120) through the non-coating portions (122, [0043]), the current collectors including body part (131), bent part (132), current collector coupling part (133,[0044], [0043-0048]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the connections of KIM (‘598) in the battery of KIM (‘817) in order to obtain a safe battery.
KIM (‘817) is silent as to the fist are and the second area are bent at 90 degrees and then connected to each other, and the second area and the bent part are bent at 90 degrees in a direction different from the direction in which the first area and the second area are bent.
KIM (‘193) teaches a secondary battery (Abstract), case (120, Figs.1,2,4,5), lid (124), bending terminals (230), including an electrode assembly (110), positive electrode tab (114) attached to positive electrode plate (111) and variable tab (130); positive electrode tab (114) includes a tab-connecting portion (114a) which is formed by vertically bending an end of the tab (114, [0049]); variable tab (130,230) includes body (131) bending portion (132), bending portion (132,232) tab connecting portion (114a, [0049, 0056]), bending portion (214a, [0063])); the bending portion (132,232) and tab-connecting portion (114a) or bending portion (214a) are welded ([0022,0070]); a secondary battery with an easy adjustability of an electrode tab position ([0003, 0074])
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the configuration and various (physical, electrical, etc.) connections of KIM (‘193) in the battery of KIM (‘817) in order to obtain easy adjustability of electrode tab positions.

Claim 8 is rejected under 35 U.S.C. 103 as being over KIM (US 2012/0237817 A1, as cited in the IDS) in view of KIM et al. (US 2013/0149598 A1) and KIM et al. (US 2013/0252078 A1) as applied to claims 1-7 and 9 above, and further in view of YOO et al. (US 2015/0364731 A1) and KIM (US 2010/0173193 A1).
Regarding claim 8, KIM (‘817) teaches the bent part is a metal part ([0055]), L-shaped (Figs.1-4,141c,b,d), and the flexible collecting tab 141 and the terminal plate 142, 142c, 142a are welded ([0051-0055,0065]).
KIM (‘817) is silent as to the L-shaped configuration.
YOO teaches a battery (100), electrode assembly (110), a case (140) and cap (150) ([0048-0049]), terminal (132 terminal pillar,134,122, Figs.2-4,10) is an L configuration (122,132 ‘terminal pillar’, 122e,132e ‘flange’), 122 may be welded to 121a, 132 and 132e may be welded to 313 (Fig.2, [0068,0057-0058]) second area (131]); 132 may be made of aluminum ([0068-0073]); batteries having large capacity and low internal resistance ([0017]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the configuration of YOO in the battery of KIM (‘817) in order to obtain a large capacity battery.
KIM (‘817) is silent as to the L and/or bent shape configuration is welded to an end part of the second area so as to be coupled in a direction perpendicular to the direction in which the bent part is bent from.
KIM (‘193) teaches a secondary battery (Abstract) including an electrode assembly (110), positive electrode tab (114) attached to positive electrode plate (111) and variable tab (130); positive electrode tab (114) includes a tab-connecting portion (114a) which is formed by vertically bending an end of the tab (114, [0049]); variable tab (130,230) includes body (131) bending portion (132), bending portion (132,232) tab connecting portion (114a) ([0049]); the bending portion (132,232) and tab-connecting portion (114a) or bending portion (214a) are welded ([0022,0070]); a secondary battery with an easy adjustability of an electrode tab position ([0003, 0074])
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the configuration of KIM (‘193) in the battery of KIM (‘817) in order to obtain easy adjustability of electrode tab positions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723